COURT OF APPEALS OF VIRGINIA


Present:    Judges Baker, Elder and Fitzpatrick


VIRGINIA LUCAS WRIGHT

v.          Record No. 2398-96-3                  MEMORANDUM OPINION *
                                                      PER CURIAM
AMERISOURCE                                         MARCH 18, 1997
AND
ROYAL INSURANCE COMPANY OF AMERICA


         FROM THE VIRGINIA WORKERS' COMPENSATION COMMISSION
            (George L. Townsend; Chandler, Franklin &
            O'Bryan, on brief), for appellant.

            (Richard D. Lucas; Carter, Brown & Osborne,
            P.C., on brief), for appellees.



     Virginia Lucas Wright (claimant) contends that the Workers'

Compensation Commission (commission) erred in terminating her

compensation benefits as of January 30, 1996 on the ground that

she unjustifiably refused Amerisource's (employer) bona fide

offer of selective employment.     Upon reviewing the record and the

briefs of the parties, we conclude that this appeal is without

merit.   Accordingly, we summarily affirm the commission's

decision.   Rule 5A:27.

     On appeal, we view the evidence in the light most favorable

to the prevailing party below.     R.G. Moore Bldg. Corp. v.

Mullins, 10 Va. App. 211, 212, 390 S.E.2d 788, 788 (1990).

Findings of fact made by the commission will be upheld on appeal

if supported by credible evidence.     James v. Capitol Steel
     *
      Pursuant to Code § 17-116.010 this opinion is not
designated for publication.
Constr. Co., 8 Va. App. 512, 515, 382 S.E.2d 487, 488 (1989).

     It is undisputed that in January 1996, claimant's physicians

released her to work four hours per day, and that employer

offered claimant a part-time job approved by her physicians.

Claimant refused the job offer because the cost of commuting from

Roanoke to Lynchburg for a four-hour per day, six-dollar per hour

job would equal or exceed the income she would earn.   The parties

also agreed that employer offered the temporary job to claimant

in an effort to get her back to full-duty.   On May 20, 1996,

employer offered claimant a modified full-duty job at her

pre-injury rate of pay.
     In granting employer's application, the commission made the

following findings:
          Although the Commission has held that an
          employee may be justified in refusing an
          offer of selective employment which is
          geographically remote or of minimal financial
          value, in this case the employer has offered
          the claimant the same job in the same
          location that she was performing before her
          injury. She argues that because she moved to
          Roanoke, and was planning to quit the job for
          that reason, she was justified in refusing
          the part-time job offer. However, the
          part-time job was simply a temporary effort
          to ease her back into full-time employment.
          Although the remuneration was minimal, we
          find that the employer was entitled to begin
          the process of the claimant's re-entry into
          the work force.


     Credible evidence, including the medical records, the

parties' stipulations, claimant's testimony, and the testimony of

employer's human resources director, supports the commission's



                                2
findings.   The duties of the selective employment fell within

claimant's physical restrictions.    Employer offered claimant the

same job, at the same rate of pay, and at the same location as

before her injury.   Claimant commuted from Roanoke to Lynchburg

prior to her injury.   Therefore, the commission did not err in

finding that the length of the commute did not constitute a

justification for claimant's refusal of the selective employment.

The only difference between claimant's pre-injury job and the

selective employment was a reduction in the number of hours

worked to accommodate claimant's physical restrictions.

Moreover, employer offered the part-time job to claimant in order

to prepare her for full-time work, which it ultimately offered

her on May 20, 1996.   Under these circumstances, the commission

did not err in concluding that claimant was not justified in

refusing employer's bona fide offer of selective employment.
     Accordingly, we affirm the commission's decision.

                                                     Affirmed.




                                 3